                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JULIE EMBLETON,                                     Case No. 19-cv-02762-SK
                                   8                    Plaintiff,
                                                                                             CONDITIONAL DISMISSAL
                                   9             v.

                                  10     HEALTHCARE CONSULTANCY                              Regarding Docket No. 32
                                         GROUP, LLC, et al.,
                                  11
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties advise the Court that they have agreed to a settlement of this case in principle

                                  14   and anticipate filing a stipulation for dismissal with prejudice within thirty days. (Dkt. 32.) The

                                  15   Court therefore ORDERS that this case be dismissed without prejudice; provided, however, that if

                                  16   any party hereto shall certify to this Court, within thirty days, with proof of service of a copy

                                  17   thereon on opposing counsel, that the agreed consideration for said settlement has not been

                                  18   delivered over, the foregoing Order shall stand vacated and this case shall forthwith be restored to

                                  19   the calendar to be set for trial. After thirty days the case will be deemed dismissed with prejudice.

                                  20          IT IS SO ORDERED.

                                  21   Dated: September 24, 2019

                                  22                                                    ______________________________________
                                                                                        SALLIE KIM
                                  23                                                    United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
